                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


ANTHONY M. GREEN,SR.,                    '                                                  ^
       Plaintiff,
                                                                                   ^mhl^MOND^

V.                                                    Civil Action No. 3:17CV574-HEH

TIMOTHY DOSS,etal..

       Defendants.

                              MEMORANDUM OPINION
              (Granting in Part and Denying in Part Motion to Dismiss)

        Anthony M. Green, Sr., a Virginia inmate proceeding pro se, filed this 42 U.S.C.

§ 1983 action. The action proceeds on Green's Particularized Complaint("Complaint,"

ECF No. 18). Green claims that his constitutional rights were violated because he was

not permitted to marry during his incarceration at the Middle Peninsula Regional Security

Center("MPRSC"). (See id at 1-2.) Green names Superintendent Timothy Doss

("Superintendent Doss") and Major T. A. Proctor("Major Proctor") as Defendants

(collectively "Defendants"). (Id. at 1.) Defendants filed a Motion to Dismiss pursuant to

Rules 12(b)(1) and 12(b)(6) ofthe Federal Rules of Civil Procedure. (ECF No.27.)

Green filed a Response. (ECF No. 29.) For the reasons stated below, the Motion to

Dismiss(ECF No. 27) will be granted in part and denied in part.

     I. PRELIMINARY REVIEW AND STANDARD FOR MOTION TO DISMISS

       Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

any action filed by a prisoner ifthe Court determines the action(1)"is frivolous" or

(2)"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see
